KISANFU MINING Sprl

(KIMIN Spr}

CONVENTION DE JOINTE VENTURE
N° 1012/19228/SG/GC/2009 DU 16 juillet 2009

ENTRE GECAMINES ET SOMIKA Sprl
« PARTENARIAT KIMIN Sprl »

juillet 2009

CONVENTION DE JOINT VENTURE

ENTRE

LA GENERALE DES CARRIERES ET DES MINES

ET

LA SOCIETE MINIERE DU KATANGA Sprl

RELATIVE

A L°EXPLOITATION DU GISEMENT DE KISANFU COUVERT PAR LE PE 661

JUIN 2009

ENTRE Ae Be
LA GENERALE D)
congolais, créée paf
Registre de Comingre
Boulevard Kamany&, 0°
Congo (« RDC »),
09/13 du 24 avril 2009 el

CONVENTION DE JOINT VENTURE

ET DES MINES, entreprise publique de droit
du 07 novembre 1995, enregistrée au Nouveau
i} sous le numéro 453 et ayant son siége social sis
, a LUBUMBASHI, en République Démocratique du
été par actions a responsabilité limitée par décret n°
rairement par le décret n° 09/11 du 24 avril 2009 portant

mesures transitoires relatives a la transformations des entreprises publiques en application de
la loi n°08/007 du 07 juillet 2008 portant dispositions générales relatives 4 la transformation
des entreprises publiques, représenté par Monsieur ASSUMANI SEKIMONYO, Président
du Conseil d’Administration, et Paul FORTIN, Administrateur-Directeur Général, ci-aprés
dénommée « GECAMINES », d’une part ;

et

LA SOCIETE MINIERE DU KATANGA, société privée a responsabilité limitée, en
abrégé « SOMIKA Spr », immatriculée au Nouveau Registre de Commerce de Lubumbashi
sous le n° 8618, dont le siége social est situé sur la Route Kipushi, Commune Annexe, 4
Lubumbashi, Province du Katanga, en RDC, représentée aux fins des présentes par Monsieur
CHAITANYA CHUG, Gérant, diment habilité pour ce faire, ci-aprés dénommée
« SOMIKA Sprl », d'autre part ;

ci-aprés dénommées collectivement « Parties» ou individuellement « Partie»

PREAMBULE

A. Attendu que GECAMINES est titulaire exclusif du Permis d'Exploitation PE 661
couvrant le gisement de Kisanfu ;

B. Attendu que GECAMINES et SOMIKA Sprl, ont signé le 08 décembre 2005, un contrat
d'amodiation N° 717/10519/SG/GC/2005, au profit de SOMIKA Sprl, des droits attachés
au Permis d'Exploitation PE 661 couvrant le gisement de Kisanfu, ci-aprés (« Contrat d'
Ameodiation ») ;

C. Attendu que SOMIKA Sprl a remis 4 GECAMINES le 19 aoGt 2008 I'Etude de
Faisabilité sur le gisement de Kisanfu et que GECAMINES a communiqué ses avis quant
ace;

D. Attendu que GECAMINES a constaté que les clauses du Contrat d'Amodiation ne lui
permettent pas de tirer bénéfice d'une evolution favorable des cours des
du plafonnement du taux d’amodiation ;

E. Attendu que les Parties ont convenu de transformer le régime actue

bo @

régime de joint venture, qui organise une participation plus
exploitation ainsi qu’un plus grand potentiel de participation a
demande par la commission ministérielle pour la revisitation des contr
{47 &

sur pied de la commission ministérielle de revisitation des contrats miniers ;

G. Vu l'Arrété  Interministériel n° 007/CAB.MIN.PORTEFEUILLE/0I/2007 et n°
2836/CAB.MINES/01/2007 du 12 mai 2007 portant mesures conservatoires préalables a
la relecture des contrajs<§@Partenariat des entreprises publiques et paractatiques
miniéres ; ai

H. Vu le rapport des tihvau;
public en novembre/200

I. Attendu que les Parti
du Gouvemement» sul
minier ; 4,

J. Considérant la lettre
aoiit 2008 transmettant aux

Contrat d'Amodiation ;
K. Considérant le Procés-verbal de renégociation des termes du Contrat de d'Amodiation

dressé et signé entre les Parties en date du 03 octobre 2008 ;

les termes de référence pour la renégociation du

IL EST CONVENU ET ARRETE CE QUI SUIT:
TITRE 1: DEFINITIONS

ARTICLE 1: DEFINITIONS

1.1. Définitions
Dans la présente convention de joint venture, ci-aprés « Convention de JV », y compris ses
annexes, les termes suivants, portant une majuscule, auront respectivement la signification ci-

aprés :

(1). « Apports » signifie toutes valeurs en nature ou en numéraire amenées par les Associés.

(2). « Associé(s) » signifie SOMIKA Sprl et GECAMINES ainsi que leurs successeurs et

cessionnaires respectifs autorisés.

(3). « Avance » signifie tout fonds quelconque avancé 4 la société privée a responsabilité
limitée a créer et a dénommer «KISANFU MINING Sprl », en abrégé « KIMIN Sprl » ou
aux tierces personnes pour le compte de KIMIN Sprl par SOMIKA Spr ou ses Affili¢es
en vertu de la présente Convention de JV, de méme que tout fonds quelconque avancé par
SOMIKA Sprl ou ses Affiliées aux fins du Développement du gisement de Kisanfu en
vertu du Contrat d’Amodiation, y compris et sans limitation, les fonds destinés aux
Dépenses, 4 savoir aux Dépenses de Prospection et de Recherche, Dépenses en Capital,
aux dépenses di investissement et aux x Frais d 'exploitation eta ts des redevances

@o

(4). « Bien » signifie le gisement de Kisanfu contenant duf cuiveg
substances minérales valorisables, couvert par le Permi$ #E: 4
le Groupe Ouest de GECAMINES, Province du Katanga RDC SH rhégteyy au plan en
annexe A, ainsi que toutes les améliorations qui existent stags gisementy€n date du 08
décembre 2005. -

; y 4
Au terme de la cession du Bien, KIMIN Sprl aura regu, sous réserve des résultats plus
térieurs et de la production effective de cuivre, de cobalt et
Miletales valorisables, des réserves géologiques estimées 4 un
Fat de 29.500 tCo.

ay is a gisements de cuivre, cobalt ct autres substances
r] pourra acquérir.

a igh (un calendrier détaillé de tous les frais ainsi que
@es par les Associés a travers les organes statutaires

conformes des sond:
d'autres substan
minimum de 375.425

(5). « Budget » sig
toutes recettes y
de KIMIN Sprl.

(6). « Capital Social » signifie le capital social de KIMIN Sprl.

(7). « Charges » signifie toutes charges, sdretés, y compris et de maniére non limitative, tous
hypothéques, gages, priviléges, réclamations, frais de représentation et de courtage.
restrictions d'acquérir, droits de préemption, option, droit de conversion, droits aux
intéréts d'un tiers, droit de compensation, part en revendication, trust, droit préférentiel,
droit de rétention, requétes et autres charges de toute nature encourues de quelque
maniére que ce soit.

(8). « Chiffre d’Affaires Brut » signifie le montant total des ventes des Produits réalisées par
KIMIN Sprl.

(9). « Code Minier » ou « Code » signifie la loi n° 007/2002 du 11 juillet 2002 portant code
minier de la République Démocratique du Congo.

(10). « Conditions Concurrentielles» et «Agissant dans des Conditions
Concurrentielles » sc rapportent a des transactions conclues avec des tiers autres que des
Sociétés Affiliées, et «Conditions non Concurrentielles» et «Agissant dans des
Conditions non Concurrentielles» se rapportent 4 des transactions conclues avec des
Sociétés Affiliées.

(11). « Conseil de Gérance » signifie le conseil de gérance de KIMIN Sprl.

(12). « Contréle » signifie 1a détention directe ou indirecte par une société ou entité de plus
de 50% des droits de vote a l'assemblée générale d'une société ou entité.

(13). « Convention de JV » signifie la présente convention de joint venture, y compris ses
annexes, telles que convenues et conclues entre GECAMINES et SOMIKA Sprl.

(14). « Date de Début d'Exploitation » signifie la date 4 laquelle les conditions suivantes
seront réunies: (1) les essais de mise en service des Installations du Projet, tels que
spécifiés dans |'Etude de Faisabilité Bancable, auront été effectuds avec succes et (2) le
premier lot de produits commerciaux, destiné 4 la vente, sera sorti des Installations.

Sont exclus : les prélévements des échantillons pour les essais, I'installation et l’opération
dune usine pilote, I'exportation des produits y obtenus, les Opérations réalisées pendant

la période de Développement d'une usine et l'exportation des ur analyse ou
essais. 4 2
(15). «Date d'Entrée en Vigueur » signifie ta date d'eyirée r dh présente

Convention de JV telle qu'explicitée en son article 46-
(16). « Date d’Option » signifie la date a laquelle SOMIK:
sa décision de mettre le Bien en Production Commercia
Faisabilité Bancable.

V @&

MINES

y 4
ihe y

(17). « Date de Production Commerciale » signifie la date 4 laquelle KIMIN Sprl démarre
Exploitation commergiale du Bien, a4 T'exclusion des traitements miniers et
métallurgiques eff b-Ues Fipedesais durant la période de mise au point initiale des
Installations. ’ 7

(18). « Dépenses »fsi ted, les dépenses approuvées par les deux (2) Associés 4
travers les org: si JMAN Sprl, dépenses généralement quelconques faites
par KIMIN Sprl Bean ,et les Opérations.

(19). « Dépenses de echerche » signifie toutes dépenses approuvées
par les deux (2) Assi les organes statutaires de KIMIN Sprl, exposées ou
supportées en rapport avec tout programme de Prospection et/ou de Recherche en surface
ou en souterrain incluant les Dépenses encourues d'examen géologique, géophysique ou
géochimique, de forage, d'extraction et d'autres travaux souterrains, d'essais et de tests
métallurgiques, d'études environnementales, pour la préparation et la réalisation de
l’Etude de Faisabilité Bancable et de toutes les études de faisabilité complémentaires ou
de mise a jour de la capacité de production du Bien.

(20). « Dépenses en Capital » signifie toutes les dépenses en capital au sens des Normes
Internationales d’Informations Financiéres, exposées par et/ou pour compte de KIMIN

Sprl, y compris :

(i) les dépenses capitalisées incluant les Dépenses de Prospection et de Recherche et
les dépenses ayant trait 4 l’Etude de Faisabilité Bancable ;

(ii) Les Dépenses encourues pour acquérir des usines, Installations, infrastructures,
machinerie lourde et généralement tous les matériaux nécessaires pour construire,
les usines, Installations, infrastructures et machinerie lourde ;

(iii) Toutes autres Dépenses que SOMIKA Sprl est autorisée & considérer comme
Avances accordées par elle au bénéfice de KIMIN Spr! telles qu’approuvées par les
Associés de temps a autre a travers les organes statutaires de KIMIN Sprl.

(21). « Développement » signifie toute préparation en vue de I'extraction des minerais et de
la récupération des métaux et substances valorisables contenues, y compris la
construction ou Iinstailation de l’usine pilote, la construction et/ou I'installation d'un
concentrateur, d'une usine de traitement métallurgique ou toutes autres améliorations
destinées aux Opérations ainsi que la préparation des plans de financement.

(22). « Données » signifie toutes informations et tous registres et rapports ayant trait au
Bien, en possession ou sous contréle et direction de GECAMINES.

(23). « Droits et Titres Miniers » signifie le Permis d'Exploitation (PE 661) et le Certificat
d' Exploitation au sens du Code Minier.

(24). « Etude de Faisabilité Bancable » signifie les études effectuées et financées par
SOMIKA Sprl, qui feront l'objet d'un rapport détaillé. Le but d'une telle étude de
faisabilité sera de démontrer la rentabilité de la mise en Prodyefigh-Eoitgrexciale de la.
maniére normalement requise par les institutions internationgfes pi
en place par SOMIKA Spri du complément de finaycemd|
Développement du Projet. Ce rapport contiendra au moins | Bsr de
(i) une description de la partie du Bien qui sera mise en prod' jon cerazsY

Se, ——_

(ii) Vestimation des réserves de minerais pouvant étre récupérées et l'estimation de la
composition et du contenu de celles-ci ;
(iii) une estimation de la valeur marchande des droits et titres miniers sur le Bien:

(iv) la ro pae BES le Développement, les Opérations et le transport ;
(v)les résultat; s ment des minerais et des études de rentabilité de leur

exploitatiqn fs

roduits intermédiaires a détailler, les descriptions du

intermédiaires, soit finis ;

description des Installations dont I'acquisition est

de concentration et de traitement métallurgique, si la
taille, I'étendue isation du gisement le justifient ;

(viii) les frais totaux, y compris un budget de Dépenses en Capital devant étre
raisonnablement engagées pour acquérir, construire et installer toutes les structures,
toutes les machines et tous les équipements nécessaires pour les Installations
proposées, y compris un calendrier de ces Dépenses ;

(ix) toutes les études nécessaires d'impact des Opérations sur l'environnement et leurs
colts ;

(x)l'époque a laquelle il est proposé que le Bien soit mis en Production Commerciale ;

(xi) toutes autres Données et informations pouvant étre raisonnablement nécessaires pour
établir I'existence des gisements de taille et de qualité suffisantes pour justifier le
Développement d'une mine, en tenant compte de tous les aspects pertinents des
points de vue commercial, fiscal, économique ou autres, y compris ce qui concerne
les frais de financement et de rapatriement du capital et des bénéfices ;

(xii)les besoins en fonds de roulement pour les premiers mois d'exploitation du Bien
jusqu’a l'encaissement des premiéres recettes de commercialisation ;

(xiii) des chapitres concernant la géologie ct les examens géologiques, la
géotechnique, I'hydrogéologie, l'évaluation des capacités en eau potable et en eau
industrielle; les schémas de traitement métallurgique et les descriptions des
Installations, l'approvisionnement et la distribution d’électricité, ia localisation de
Yinfrastructure du Projet, la main-d'ceuvre et le personnel, Timpact sur
fenvironnement social (développement d'écoles, routes, d'hépitaux, centres de loisirs
et culturels, activités agricoles, etc.), les voies d'importation et d'exportation et les
procédures de commercialisation ;

(xiv) Vévolution du cash-flow, le taux d'endettement, la période de remboursement
du financement et une prévision de la durée économique du Projet ;

(xv)les sources de financement sur le marché international, tenant compte, entre autres
contraintes, du facteur risque ;

(xvi) la période de financement initial et le début de lautofi t.

(25). « Exercice Social» signifie l'année calendrier. Le pregpf
date de constitution de KIMIN Sprl au 31 décembre de la em
(26). « Exploitation Miniére » signifie les travaux miniers d'ex,

traitement, de transport interne, de manutention, di

métaliurgique, de raffinage et autres, de traitement des prodyits

Testauration des sites d'exploitation. Pee

@ ) 3
(27). « Force Majeure » a la signification décrite a l'article 38 de la présente Convention de
JV.

(28). «Frais d'Exploitation » signifie tous frais et dépenses au sens des Principes
Comptables Généralement Admis exposés par ou pour le compte de KIMIN Sprl aprés la
Date d'Option, a l'exglusion de toutes les Dépenses en Capital ;

(29). « Membres, LES, le Gérance » ou « Gérants» signifie les personnes
physiques oy't morghégequi moment donné, sont diment nommées membres du
Conseil de Géra 4 conformément aux Statuts.

G0). « Gouvergpme pouvernement de la République Démocratique du
Congo. er N

Gl). « Installatiows,» signifi ie is les mines et usines, y compris et sans que cette
énumération soit ites les mines souterraines ou a ciel ouvert, les voies de
roulage et tout batiment usines et autres infrastructures, Installations fixes, améliorations
et tous autres biens, meubles ou immeubies, pouvant exister 4 un moment donné sur ou
dans le Bien ou hors du Bien, dans la mesure ot ils sont utilisés ou affectés au bénéfice
exclusif du Projet.

(32). « Jour » signifie un jour, autre que dimanche ou un jour férié en RDC.

(33). «KIMIN Sprl» signifie KISANFU MINING SPRL, une société privée a
responsabilité limitée qui sera créée par GECAMINES et SOMIKA Sprl, ci-aprés
désignée «KIMIN Spri ».

(34). « Obligations » signifie toutes dettes, demandes, actions, procédures, griefs, requétes,
devoirs et obligations de toute nature, quelle qu’en soit la cause dans les limites de la
présente Convention de JV.

(35). « Opérations » signifie la Prospection, la Recherche, le Développement et
l'Exploitation Miniére du Bien, !a gestion et la commercialisation des Produits.

(36). « Parts Sociales » signifie titres, documents officiels représentant un montant ou un
pourcentage, qui revient 4 son détenteur ou 4 son propriétaire, dans le Capital Social de
KIMIN Spri.

(37). « Partie(s) » signifie GECAMINES et SOMIKA Sprl, les Associés de KIMIN Sprl
ainsi que leurs successeurs autorisés.

(38). «Personne» signifie toute personne physique, société, partenariat, entreprise
commune, association, filiale commune, trust, organisation sans personnalité juridique,
gouvernement ou tout organisme ou subdivision politique du gouvernement.

(39). « Principes Comptables Généralement Admis » signifie les principes comptables
généralement en usage dans l'industrie miniére internationale et conforme au Plan
Comptable Général Congolais.

(40). « Production Commerciale» signifie Il'exploitation commerciale du Bien 4
lexclusion des traitements miniers et métallurgiques effectués a des fins d'essais durant la
période de mise au point initiale d'une usine ainsi q ent de substances

minérales 4 étre effectué 4 travers l’usine pilote. iy «&
hatte é jour rovenant de

(41). «Produits» signifie les produits finis 4
l'Exploitation Miniére, a savoir le cuivre « High Grade »
toutes les autres substances valorisables. .

[re pA
(42), « Programme » signifie une description raisonnablement deétaillée des Opérations a
réaliser ct des objectifs A atteindre, pendant une période donnée, préparée par le Comité
de Direction et J le Conseil de Gérance de KIMIN Sprl.

(43). « Projet » des activités de Prospection, de Recherche, de
conception, xploitation Miniére et de gestion visant 4 la mise en
valeur du Bierf; ialisation des Produits en résultant.

(44). « Prospectiba Be les activités visant 4 découvrir des indices de
Texistence d'urrjte int ins économiques ou scientifiques, au moyen de l'étude
de l'informatio: ponidle, ‘observations de prés ou a distance, de la prise et de
analyse des échanti FGuvés sur la surface de la terre, dans les terrains superficiels
ou dans les cours d'eaux, en utilisant notamment des techniques géologiques et
géochimiques, y compris diverses méthodes telles que ia télédétection.

(45). « Recherche » signifie toutes activités visant 4 mettre en évidence I'existence d'un
gisement des substances minérales, a le délimiter, et 4 évaluer la qualité et la quantité des
réserves ainsi que les possibilités techniques et commerciales de leur exploitation a partir
dindices de !'existence d'un gite minéral, et au moyen des travaux de surface ou en
profondeur, en utilisant notamment des techniques géologiques, géophysiques et
géochimiques, y compris diverses méthodes telles que la télédétection.

(46). « Régime Fiscal et Douanier et Autres Garanties » signifie le régime fiscal et
douanier et autres avantages spécifiques applicables au Projet.

(47). « Sociétés Affiliées » ou « Affiliées » signifie toute société ou entité qui, directement
ou indirectement, Contréle un Associé ou est Contrélée par un Associé ou toute société
ou entité qui, elle-méme directement ou indirectement Contréle ou est Contrdlée par la
méme personne ou les mémes personnes qu'un Associé.

(48). « Statuts » signifie les statuts de KIMIN Sprl.

(49). « Taux de Référence » signifie le taux d'intérét LIBOR a un an.

1.1. Genre et Nombre
Dans la présente Convention de JV, toute référence au genre masculin inclut le genre féminin
et vice-versa, et toute référence au singulier inclut le pluriel et vice-versa.

1.2. Délais

Pour le calcul des délais au terme desquels, dans lesquels ou suivant lesquels un acte doit étre
posé ou une démarche entreprise en vertu de la présente Convention de JV, la date de début
de ce délai ne sera pas prise en compte tandis que la date de fin de ce délai le sera. Si le
dernier jour d'un tel délai n'est pas un Jour, ce délai prendra fin le Jour suivant.

1.3. Interprétation générale L
Dans la présente Convention de JV, sauf s'il est expressément

a). La présente Convention de JV f2

: . A {
Les mots « ci-avant », « ci-dessus », « par la présente » et les

référent non seulement 4 des articles, 4 une section ou A une autrisecti ay bdivision
quelconque mais aussi a la présente Convention de JV, comprise comme uf tout’

VL a. )
b). Titres
Les titres n'ont q le facilité. Ils ne font pas partie de la présente Convention de

l'étendue ou de V'inteA

c). Loi
. NG

Toute référence a. ype PI

apportés a cette loi diirses Mesgfds d'exécution, ainsi que toutes lois ou mesures d'exécution

qui pourraient étre décrétées avec pour effet de compléter ou de remplacer une telle loi ou une

telle mesure d'exécution.

TITRE I: OBJET DE LA CONVENTION DE JV ET OBLIGATIONS DES PARTIES

ARTICLE 2. : OBJET

2.1. La présente Convention de JV a pour abjet d'établir, conformément aux lois de la
République Démocratique du Congo, les principes de création et de fonctionnement d'une
société privée 4 responsabilité limitée 4 établir par les Parties et de mise en ceuvre de son
objet et de définir ainsi les droits et obligations des Parties entre elles et envers leur
société commune.

2.2. Les Parties acceptent ainsi de créer une société privée a responsabilité limitée
dénommée « KISANFU MINING SPRL », en abrégé « KIMIN Spr », dont le siége
social sera établi 4 Lubumbashi, qui aura pour objet la Prospection, la Recherche, le
Développement, I'Exploitation Miniére du Bien et la commercialisation des Produits et
autres substances minérales valorisables dérivant des Opérations.

2.3. KIMIN Spr] pourra également participer 4 toute activité quelconque se rattachant
directement ou indirectement a son objet social et pouvant concourir a l'accroissement du
patrimoine et des intéréts des Parties.

ARTICLE 3. : CESSION DES TITRES MINIERS

GECAMINES signera avec KIMIN Sprl, dans les trois mois suivant la constitution de cette
derniére, un contrat de cession des Droits et Titres Miniers couvrant le gisement de Kisanfu, a
savoir le PE 661.

Les Parties conviennent de résilier a la date effective de cette cession le Contrat d’Amodiation
qu’elles ont conclu le 8 décembre 2005.

4.1. Apports et obligations de SOMIKA Spr! :

& ©
(a). dés la constitution de KIMIN Sprl, libérer sa \gaote: ar Sia
conformément aux dispositions de l'article 5 de la préseff® Gonventio

&
(0).

{c).

payer le pas de porte conformément aux dispositions de l'article 35 de la présente
Convention de JV ;
dans les douze mois de la date la plus tardive de :

le la présente Convention de JV ;

roits et Titres Miniers ont été cédés 4 KIMIN Sprl tel
s présentes ;

ervations de GECAMINES ont été recues en regard de

actualiser ot Cuppy ellement I'Etude de Faisabilité Bancable.

(d).

(e).

(f).

utiliser, pour C des travaux d'actualisation ou de finalisation de I'Etude de

Faisabilité Bancable, les services de GECAMINES pour autant qu'ils répondent aux

critéres de qualité, de disponibilité et de performance ;

notifier, par écrit, 4 GECAMINES dans les 60 (soixante) Jours 4 compter de la date

de réception de la notification d'approbation, par GECAMINES, de I'Etude de

Faisabilité Bancable, sa décision de mettre le Bien en Production Commerciale

conformément 4 l'Etude de Faisabilité Bancable et de procéder a la levée du

financement nécessaire au Développement d'une exploitation miniére ;

procéder a la levée du financement nécessaire au Développement du Projet minier au

cas og SOMIKA Spri décide de mettre le Bien en Production Commerciale de

maniére que :

- le chantier minier puisse démarrer dans les six (6) mois aprés !a Date d'Option ;

- la production commence endéans les vingt-quatre (24) mois a partir du démarrage
du chantier minier.

4.2. Apports et obligations de GECAMINES :

(a).

(b).

(c).
(d).

{e).

dés la constitution de KIMIN Spri, libérer sa quote-part du Capital Social
conformément aux dispositions de l'article § de la présente Convention de JV ;
fournir 4 SOMIKA Spr! toutes Données et informations, éventuellement encore en sa
possession, relatives au gisement de Kisanfu qui pourront étre considérées comme
nécessaires pour compleéter I'Etude de Faisabilité Bancable, y compris, mais de fagon
non limitative, toutes les Données concrétes et explicatives, tous les rapports, tous les
résultats des tests analytiques et d’échantillonnage, et toutes autres informations ou
Données permettant de faciliter et réduire les colfits de I'Etude de Faisabilité
Bancable ;

coopérer avec SOMIKA Sprl a l’actualisation, 4 !a préparation et 4 I'exécution de
lEtude de Faisabilité Bancable ;
donner par écrit son avis sur l'Etude de Faisabilité Banc; i de 45
(quarante cing) Jours, 4 compter de sa réception ; i
assister SOMIKA Sprl et KIMIN Sori, selon le cas,/Bi_ elifve
nécessaire, avec ses services spécialisés tels que les dép! re
génie minier, d'analyses et études miniéres et métalliniguse:
rémunération et selon Ies conditions 4 convenir ;

JI & 10 WA
4.3. Obligations de KIMIN Sprl

(a).

(b).

(g).

(h).

(i).

@.

(k).

vendre aux Parties au cas ou il y aurait exploitation du Bien, pendant toute la durée
de l'actualisation de !’Etude de Faisabilité Bancable jusqu’a la Date de Production
Commercial rorata de leurs participations au Capital Social de KIMIN Sprl
2 esPorties rencontrent les termes commerciaux usuels dans ce genre

prendre ¢n chp S es encourues par SOMIKA Sprl concernant les travaux

. in de I'Etude de Faisabilité et de I’Etude de Faisabilité
elatives aux Données et aux prestations fournies par les
ECAMINES tel que prévu a l'article 4.2. Ces dépenses
seront ime des fonds remboursables aux Associés pour amener le
Bien en Production Commerciale ;

. rembourser et rémunérer les Parties tel que prévu dans la présente Convention de

JV;

. Maintenir a jour les Droits et Titres Miniers ainsi que toutes les licences nécessaires 4

Yexploitation du Bien, conformément a la législation miniére ;

. amener le gisement de Kisanfu, couvert par le PE 661, en Production Commerciale

conformément aux recommandations de !'Etude de Faisabilité Bancable et suivant les
régles de l'art et dans le respect des lois et réglements régissant la protection de
l'environnement ;

. commercialiser les Produits métallurgiques de minerais qui seront issus du

traitement ;
se conformer aux principes régissant les procédures de gestion, la politique fiscale et
les critéres de recrutement du personnel, tels que recommandés par I'Etude de
Faisabilité Bancable ;

protéger et accroitre les intéréts de tous les Associés, notamment en leur attribuant
équitablememt, de préférence aux tiers mais 4 des Conditions Concurrentielles, les
commandes de prestations et de fournitures ;

promouvoir le développement social des communautés environnantes, suivant un
cahier des charges 4 adopter aprés concertation avec ces communautés ;

faire face 4 toutes ses obligations en tant que société dotée d'une personnalité
juridique; respecter toutes les lois de la RDC, notamment pour ce qui conceme la
priorité 4 donner aux Congolais en matiére de recrutement du personnel et aux
entreprises congolaises, par rapport aux entreprises étrangéres, en matiére de
commandes de fournitures et de services ainsi que pour la sous-traitance ;

Chaque fois que KIMIN Sprl aura a recourir 4 la sous-traitance des Opérations en
rapport avec son objet social telles que les prestations d’exploitation, les commandes
d'approvisionnements et/ou de services, elle les proposera de préférence et de
maniére équitable 4 ses Associés ou a leurs Sociétés Affiliée: réaliser
suivant les régles de I'art et a des Conditions Concurrenti

Oo i |
TITRE Il: CAPITAL SOCIAL ET PARTS SOCIALES DE KIMIN Sori
ARTICLE 5: CAPITAL SOCIAL

(a). GECAMINES et 1 conviennent que le montant du Capital Social sera de
3.000. 000 USS, do apap trois millions), en vertu des ressources identifiées

(b). Le Capital social " 000 (trois mille) Parts Sociales de 1.000 (mille)
USD chacune. x

(c). Le Capital Sociat gpiti fement souscrit et libéré en numéraire. La libération

de 1a souscription 44yGECA S sera faite par SOMIKA Spri. Le montant ainsi
avancé par SOMIKA i sera remboursé sans intérét par KIMIN Sprl sur les

dividendes 4 devoir 4 GECAMINES.
La participation des Parties dans le Capital Social de KIMIN Sprl sera de 70% pour
SOMIKA Spr (2.100 Parts Sociales) et de 30%, non diluables, pour GECAMINES (900
Parts Sociales).

La non dilution des Parts Sociales de GECAMINES signifie qu'en cas d’augmentation future
du Capital Social, les Parts Sociales de GECAMINES demeureront non diluables c'est-a-dire
qu'elles seront convertibles de plein droit en autant des Parts Sociales que nécessaires pour
que fa participation de GECAMINES soit maintenue a 30 % et ce sans charge financiére de

sa part.

TITRE IV: ETUDE DE FAISABILITE BANCABLE

ARTICLE 6: ETUDE DE FAISABILITE BANCABLE

6.1. Réalisation de I'Etude de Faisabilité Bancable

(a). Les Parties reconnaissent que SOMIKA Spri a réalisé, sous le régime du Contrat
d'Amodiation, !'Etude de Faisabilité sur l'ensemble des périmétres couverts par le
Permis d'Exploitation cédé 4 KIMIN Sprl, PE 661, et GECAMINES a communiqué
ses avis quant a ce.

(b).SOMIKA Sprl s’engage, sous son financement, 4 actualiser et, éventuellement, 4
compléter cette Etude de Faisabilité de maniére a produire Etude de Faisabilité
Bancable dans les douze mois de la date la plus tardive de :

{iv) 1a date de signature de 1a présente Convention de JV ;

(v) la date a laquelle les Droits et Titres Miniers ont été rl tel
que prévu a l’article 3 des présentes ; f

(vi) la date a laquelle les observations de GECAMINES
lEtude de Faisabilité :

6.2. Participation de GECAMINES 4 I'Etude de Faisabilité Bancable
Les Parties reconnaissent que SOMIKA Spri a réalisé |'Etude de Faisabilité sur le Bien au
moyen des Données fournies par GECAMINES.
6.3. Agréation de I'Et tsabilité Bancable par GECAMINES
de I'Etude de Faisabilité Bancable, GECAMINES
5) Jours pour agréer ou non cette Etude tel que prévu
lence d’une réponse de GECAMINES dans les délais
ancable sera réputée acceptée.
En cas dacceptation’ sabilité Bancable par GECAMINES, et si SOMIKA
Sprl décide de mettre roduction Commerciale, KIMIN Sprl sera autorisée 4
démarrer les Opérations conduisant 4 la mise en Production Commerciale du Bien
conformément aux dispositions de l'article 7.

A compter de | 7a
disposera d'un ddlai d

a larticle 4.2 (d) ges
prévus ci-dessus, F ud

NEtad

Les Parties conviennent que, sous réserve de toutes autres conditions susceptibles d'étre
prises en compte, l'Etude de Faisabilité Bancable sera considérée comme positive si le taux
de rentabilité interne des investissements totaux est égal ou supérieur 4 15 %.

En cas de rejet de I’Etude de Faisabilité Bancable, GECAMINES informera SOMIKA Sprl
des motifs de rejet par lettre avec accusé de réception, avant l’expiration du délai de
quarante-cing (45) jours. Ces motifs de rejet sont ceux concernant I’Etude de Faisabilité
Bancable telle que définie a |’ Article 1.(24) de la Convention de JV.

SOMIKA Sprl dispose d'un délai de soixante (60) jours pour répondre aux motifs de rejet de
l’Etude de Faisabilité Bancable lui transmis par GECAMINES.

Si en dépit des réponses de SOMIKA Sprl, les Parties ne s’accordent pas sur l’Etude de
Faisabilité Bancable, elles se rencontreront, 4 la requéte de la Partie la plus diligente, dans
un délai de quinze (15) Jours 4 compter de [a notification de réponse de SOMIKA Sprl, pour
nommer un expert indépendant devant examiner les points de vue techniques des Parties sur
VP Etude de Faisabilité Bancable.

Si la désignation de |’expert indépendant n’est pas possible dans Je délai prévu au
paragraphe précédent ou si les conclusions de l’expert désigné par les Parties ne sont
satisfaisantes pour toutes les Parties, ou pour Pune d’entre elles, la Partie la plus diligente
pourra saisir !’arbitrage conformément a l’article 37 pour la désignation d'un expert ou, le
cas échéant, un deuxiéme expert. Dans ce cas, l'opinion de l’expert désigné par l’arbitrage
s’impose a toutes les Parties.

Dans V’hypothése ot l’expert désigné confirmera les motifs de rejet de GECAMINES
comme valables, SOMIKA Sprl devra conformer son Etude de Faisabilité Bancable a l’avis
de l’expert dans un délai de trente (30) jours aprés la notificati 2

Bancable restera propriété de SOMIKA Spr! et les Droits et Titges

a GECAMINES sans contrepartie de sa part. 48,

négative, GECAMINES pourra résilier la Convention de JV au a it
En cas de résiliation de la Convention de JV, par GECAM{NE hed bags
%,, Se?

ji iz 13
Dans le cas of) SOMIKA Spr n'a pas levé l'option de mettre le Projet minier en Production
Commerciale dans les délais prévus 4 l'article 4.1.(f) et aux conditions stipulées aux articles
6 et 7, GECAMINES pourra résilier la présente Convention de JV conformément aux
dispositions de I'article 8.3.

Dans ces cas, l'Etude de Fei ow i
réalisation de cette Etudé de Paigabuit Sak

Miniers couvrant le aly BS S4\ECAMINES sans contrepartie de sa part.
fae Ps"
aa Ks

btipable restera propriété de SOMIKA Sprl, le cout de

2

7.1. Au cas of les délais prévus aux articles 4.1(c) et 4.1(f} ne seront pas respectés, les
Parties se rencontreront pour établir de bonne foi les raisons 4 ces manquements ct pour
y apporter des solutions.

Si les Parties ne se conviennent pas, GECAMINES aura, sous réserve d'un cas de force
majeure prévu a l'article 38 de la présente Convention de JV et pour autant quelle ait
rempli toutes ses Obligations aux termes de la présente Convention de JV, le droit de
résilier celle-ci aprés une mise en demeure de soixante (60) jours 4 SOMIKA Sprl.

7.2. Les Avances effectuées & KIMIN Sprl sous forme de préts et de contributions
d’Associés par SOMIKA Sprl et/ou ses Sociétés Affiliées pour le Développement et la
mise en exploitation du gisement de Kisanfu jusqu'a la Production Commerciale,
représenteront au moins_vingt cinq pour cent (25%) du financement du Projet
conformément aux prévisions de I'Etude de Faisabilité Bancable. Ces préts et
contributions de SOMIKA Sprl lui seront remboursés sans intérét par KIMIN Sprl.

Les préts supplémentaires, 4 obtenir de SOMIKA Sprl ou de ses Sociétés Affili¢es ou
encore du marché, par I'intermédiaire de SOMIKA Sprl ou de ses Sociétés Affiliées,
seront remboursés avec un intérét de Taux de Référence + au maximum 400 BP, tout
taux additionnel devant étre soumis a la décision des Parties en vertu notamment de la

Clause d'Equité.

7.3.GECAMINES n’aura aucune responsabilité en ce qui conceme le financement.
GECAMINES sera, cependant, informée de l'intention de SOMIKA Sprl d’obtenir des
agences ou des banques et institutions internationales, le financement complémentaire
nécessaire pour mettre le Bien en Production Commerciale. Elle sera toutefois
systématiquement consultée pour l'agréation, en ce qui concerne ses modalités.

GECAMINES pourra, en outre, étre requise, en tant qu’ Associ
l'établissement des garanties nécessaires au financement.

rte .
financement ne comportera notamment pas d'obligation pour elle de nantir ses Parts
Sociales dans KIMIN Sprl.

GECAMINE GERI

besoin de Se
présente Converff ‘
GECAMINES rei}
GECAMINES#Jaqh 3 }
Au cas ou GI ‘orderait. son autorisation, SOMIKA Sprl s'engage a
communiquer 4 GECAMINES tout contrat d'hypothéque portant sur les Droits et Titres
Miniers 4 conclure, avant toute signature, et 4 obtenir des financiers, banquiers ou autres
bailleurs des fonds, comme unique mode de réalisation de cette hypothéque portant sur
les Droits et Titres Miniers, la substitution 4 KIMIN Sprl par les financiers, banquiers
ou autres bailleurs des fonds telle que prévue a l'article 172 alinéa 2 du Code Minier.

s'accordent ainsi sur le principe selon lequel, pour le
ent incombant 4 SOMIKA Sprl aux termes de la
its et Titres Miniers apportés dans KIMIN Sprl par
othéqués, sans autorisation préalable et écrite de
ne peut étre refusée sans juste motif.

Pour ce faire, les Parties conviennent que SOMIKA Sprl fera insérer dans le contrat ou
acte d’hypothéque portant sur les Droits et Titres Miniers, la clause selon laquelle les
financiers, les banquiers ou autres bailleurs des fonds préserveront la participation de
GECAMINES dans le Projet lors de la réalisation de I'hypothéque portant sur les Droits
et Titres Miniers par substitution de KIMIN Sprl par ces financiers, banquiers, autres
bailleurs des fonds ou par tout tiers désigné par eux.

Ces dispositions s'appliqueront mutatis mutandis 4 KIMIN Spri ou 4 toute Personne qui
recherchera ou mettra a la disposition de KIMIN Spr] tout financement aprés la Date de
Production Commerciale.

TITRE Vi: DUREE DE LA CONVENTION. DE_ JV, RESOLUTION DES
DIFFERENDS ET ARBITRAGE

ARTICLE _8.: DUREE DE LA CONVENTION DE _ JV, MODALITES DE SA
Li ION

8.1. Durée

Sauf s'il y est mis fin conformément aux dispositions du présent article ou de l'article
7.1, la présente Convention de JV demeurera en vigueur jusqu’a ce que :

(a). KIMIN Sprl ait conclu que le Bien n’est plus n acco, GRRE ou;

Convention de JV par GECAMINES, y compris tout engagement, Glaration ou
garantie, SOMIKA Sprl pourra suspendre !'exécution des Obligations lui incombant en

15
vertu de la présente Convention de JV, y compris, pour plus de clarté et sans que cette
énumération soit limitative, l'obligation de remetire I'Etude de Faisabilité Bancable,
deffectuer des Avances et de tre en place le financement, jusqu’a ce qu'il soit
remédié a cette inexé

mise en demeure, SO! ra résilier la présente Convention de JV et
récupérer de GECAMINES tous les coiits diment approuvés par GECAMINES et
encourus par SOMIKA Sprl en réalisant l'Etude de Faisabilité Bancable et en
exécutant les termes de cette Convention de JV. Dans ce cas, I'Etude de Faisabilité
Bancable deviendra propriété de GECAMINES et KIMIN Sprl sera dissoute et
liquidée.

(b).Si SOMIKA Sprl met fin a la présente Convention de JV pour convenance
personnelle, elle doit le faire moyennant un préavis de soixante (60) Jours 4
GECAMINES.

Dans ce cas et pour donner effet 4 cette résiliation, KIMIN Spri sera dissoute et
liquidée.

En outre, toutes les Avances quelconques consenties 4 KIMIN Sprl et dues 4 SOMIKA
Sprl et/ou a ses Sociétés Affili¢es seront considérées comme acquises a
GECAMINES. La dette de KIMIN Sprl a P’égard de SOMIKA Sprl et/ou de ses
Sociétés Affiliées sera annulée et l’Etude de Faisabilité Bancable deviendra propricté
de GECAMINES.

8.3. Résiliation anticipée par GECAMINES

{a).En cas d'inexécution grave et persistante d'une des dispositions de la présente
Convention de JV par SOMIKA Sprl, GECAMINES la mettra en demeure de
s’exécuter dans un délai de soixante (60) Jours.

(b).Si, au terme de la mise en demeure, SOMIKA Spr n’a pas remédié 4 I’inexécution de
ses obligations, les Dépenses effectuées par SOMIKA Sprl pour réaliser l’Etude de
Faisabilité Bancable ne lui seront pas remboursées et I'Etude de Faisabilité Bancable
testera sa propriété unique. KIMIN Sprl rétrocédera les Droits et Titres Minier sur le
Bien 4 GECAMINES sans contrepartie de sa part. KIMIN Sprl sera d'office dissoute
et liquidée.

8.4. Dissolution et Liquidation
En cas de dissolution et liquidation de KIMIN Sprl, les disposit}
KIMIN Sprl concernant la liquidation s'appliqueront conformé;
République Démocratique du Congo.

16

he.
ou liquidation est la conséquence d’un manquement grave et avéré de GECAMINES
eGenvention de JV.

Aue soient les circonstances, les Droits et Titres Miniers a
Foacs . Perel .

BS. sont strictement limités aux gisements naturels et
es sur lesquels ils portent.

9.1. Stipulations, déclarations et garanties des Parties

Chaque Partie stipule, déclare et garantit par la présente 4 l'autre Partie que :
a. Constitution

Elle est une entreprise publique ou une société valablement constituée selon les lois en
vigueur au lieu de sa constitution ; elle est organisée et existe valablement selon ces lois et a
les pouvoirs d'exercer ses activités dans les juridictions ou elle les exerce.

b. Sociétés Affiliées ou A ffili¢es

Elle s'engage a notifier, dans le cadre de la présente Convention de JV, a l'autre Partie, dans
les trente (30) jours, la survenance de toute modification de la liste de ses Sociétés Affiliées
ou Affiliées.

c, Pouvoir et Compétence

Elle a plein pouvoir et compétence pour exercer ses activités, pour conclure la présente
Convention de JV et toutes conventions ou actes visés ou envisagés par la présente
Convention de JV de méme que pour exécuter toutes les Obligations quelconques lui
incombant aux termes de la présente Convention de JV.

d. Autorisations

Elle a obtenu toutes les autorisations légales ou réglementaires nécessaires pour signer,
remettre et exécuter la présente Convention de JV et toutes conventions ou actes
quelconques visés 4 la présente Convention de JV ; cette signature, cette remise et cette
exécution : (i) ne contredisent ni ne violent aucune disposition de ses Statuts, aucune
décision de ses Associés ou de son Conseil d’Administration ou de Gérance, ni aucun
accord, stipulation, contrat ou engagement quelconque auquel elle est partie ou par leque!
elle est liée et ne donne naissance a aucune charge en vertu de ces mémes actes et (ii) ne
violent aucune loi applicable.

e. Signature Autorisée

La présente Convention de JV a été valablement signée et

conformément a ses termes, valable, obligatoire et exécutoire a son dgai
'
‘

17

9.2. Stipulations, déclarations et garanties de GECAMINES
GECAMINES stipule, déclare et garantit par la présente 4 SOMIKA Sprl que :
a. Titulaipe ge n>

GECAMINES est ak i
qu'a la date d'entéd ‘
Miniers, taux et tax:
immuables. .*
GECAMINES a le ¢ la présente Convention de JV et de céder ses droits sur
le Bien 4 KIMIN Sprl conférmément aux termes de la présente Convention de JV, quittes et
libres de toutes charges de nature miniére généralement quelconques.

intégralité des Droits et Titres Miniers sur le Bien et,
présente Convention de JV, ces Droits et Titres
jien, les droits d’'accés et de rester sur le site sont

GECAMINES détient toutes les autorisations généralement quelconques nécessaires pour
procéder aux Opérations sur le Bien, y compris, sans que cette énumération soit limitative,
les droits de surface relatifs au Bien ainsi que l'accés, aux conditions 4 convenir avec les
prestataires des services concernés, aux infrastructures (eau, électricité, chemin de fer,
routes, agroport, etc.) nécessaires aux Opérations. Il n'est rien qui affecte les droits, titres et
participations de GECAMINES dans le Bien, ni qui puisse compromettre l'aptitude de
KIMIN Sprl a procéder aux Opérations.

b. Droits de Tiers

Sous réserve des dispositions du Code Minier, aucune Personne autre que GECAMINES n‘a
des droits ou des titres sur le Bien et aucune Personne n‘a droit a une redevance ou 4 un autre
paiement quelconque, ayant la nature d'un loyer ou d'une redevance, sur de quelconques
minerais, de concentrés ou de métaux ou d'autres produits provenant du Bien, si ce n'est
conformément a la présente Convention de JV.

Toutefois, si des tiers prouvent qu'ils détiennent des droits sur le Bien ou sur telles de ses
améliorations, GECAMINES s'engage a initier des actions pertinentes pour purger
complétement le Bien de ces droits de tiers sur les améliorations, de telle sorte que des droits
de tiers n'entrainent aucune géne pour KIMIN Sprl.

GECAMINES ne viole aucune obligation de quelque nature que ce soit, a l'égard des tiers
relativement au Bien et la conclusion ou l'exécution de la présente Convention de JV ne
constituera pas une violation.

c. Validité de Droits et Titres Miniers sur le Bien

Tous les Droits et Titres Miniers relatifs au Bien ont été réguli¢rement enregistrés
conformément aux lois en vigueur en RDC.

d. Actions et procédures

Il n'y a pas d'actions ou de procédures en cours ou menagantes Cay
a i 4

affecteraient ou seraient de nature a affecter le Bien.
e. Droits et Titres Miniers détenus par KIMIN Sprl

Au terme de la cession des Droits et Titres Miniers sur le Bien pai

SU we. . ,

Sprl, celle-ci aura Ja-jexyt paisible du Bien et détiendra tous les certificats, permis,
; l'Etat ou par toute autorité gouvernementale ou
le Bien et pour exécuter les droits et tous les Droits et
idés, exempts de passif exigible 4 la Date d'Entrée en

Vigueur et z disposition, condition ou limitation anormale qui ne
serait pas légale ou ¥& contractuelle.

x
Néanmoins, KI "assistance de GECAMINES, pourra étre amenée a régler

financiérement les dommagés fonciers et des petits planteurs conformément aux dispositions
de fa loi congolaise.

GECAMINES nia pas connaissance de faits ou de circonstances ayant traité des matiéres
environnementales concernant le Bien qui puissent aboutir a l'avenir 4 une quelconque
obligation ou responsabilité en matiére d’environnement.

f. Données Importantes

GECAMINES a mis a la disposition de SOMIKA Spr! toutes les Données importantes en sa
possession ou sous son contréle relatives au Bien, lesquelles seront 4 valoriser et 4 prendre
en compte dans I'Etude de Faisabilité Bancable.

g. Lois et Jugements
La signature, la remise et l'exécution de la présente Convention de JV par GECAMINES ne
violent pas une quelconque disposition légale, ni une quelconque décision judiciaire.

h. Sociétés Affiliées ou Affiliés

GECAMINES s'engage 4 communiquer dés que possible, la liste de ses Sociétés Affiliées ou
Affiliées susceptibles de participer au Capital social de KIMIN Sprl aux termes des articles

5 et 36.2.

9.3. Stipulation, déclarations et garanties de SOMIKA Sprl

SOMIKA Sprl stipule, déclare et garantit par la présente A GECAMINES que:
a. Engagement dans le Projet

SOMIKA Sprl confirme sa ferme volonté a investir dans le Projet, en partenariat avec
GECAMINES et suivant les termes de la présente Convention de JV.

Elle déclare sa détermination 4 chercher a résoudre les divers obstacles susceptibles de
compromettre la réalisation du Projet.

b. Sociétés Affiliées ou A ffiliées.

SOMIKA Spri déclare et confirme qu’a la date de signature de la prése:
la liste de ses Sociétés Affiliées ou Affiliés susceptibles de partici
Projet ou d'avoir des Parts Sociales du Capital de KIMIN Spri aux te
36.1 se présente comme suit : AURUM Sprl, CUCO RESSOURCES,
Limited, AURUM RESOURCES (HOLDINGS) Limited, AURU
EXPLORATION) Limited, AURUM KISANFU Sprl, SOLUTIONS FOR “AFRICA,
SOTRAFER, MINING MINERALS RESSOURCES et TERRA Sprl.

J 1 ie. °
SOMIKA Spri déclare et certifie 'honorabilité et la crédibilité de ses Sociétés Affiliées ou
Affiliées.

¢. Garantie du financement du Projet
Yelle a la capacilé de se procurer dans les délais prescrits a

jpulées dans la présente Convention de JV et sans engagement
inancement nécessaire pour le Développement du Bien.

en cours et état du Bien

ont été exécutés et menés en bon pére de famille et conformément aux régles de l'art en
matiére de prospection géologique et géophysique, et pratiques miniéres, d'ingénierie et, de
métallurgie, et dans le respect et la protection de l'environnement. Tous ces travaux et
Opérations sont conformes 4 toutes les lois ou décisions prises par les autorités compétentes.

Hors les Travaux en cours sous le régime du Contrat d’ Amodiation, autorisés par
GECAMINES, il n'y a pas actuellement d'autres travaux commandés ou d’autres actions
tequises dont on peut raisonnablement s'attendre a ce qu'elles soient requises, concernant la
réhabilitation et la restauration du Bien ou se rapportant aux aspects environnementaux du
Bien ou des Opérations exécutées sur celui-ci.

e. Droits, impéts, taxes et redevances

Tous droits, impéts, taxes et redevances mis a charge du Bien sont intégralement payés et le
Bien est libre de toutes charges fiscales et autres au regard des lois de la RDC.

f. Absence de Polluants

Depuis le 8 décembre 2005, aucun produit polluant n'a été déposé, répandu, déchargé,
abandonné, pompé, versé, injecté, déversé ni ne s'est échappé, écoulé ou infiltré sur ou dans
le Bien en violation d'une quelconque législation environnementale applicable; il n'y a pas
de notification orale ou écrite concernant le déversement d'un produit contaminant en
rapport avec le Bien, qui imposerait ou pourrait imposer 4 KIMIN Sprl d'entreprendre une
action corrective ou réparatrice, ni aucune responsabilité en raison d'une quelconque
législation applicable en matiére d'environnement. Aucune partie du Bien n’est située dans
une zone environnementale sensible ou dans des zones de déversement réglementées.

Il n'y a pas de servitude, de privilége ou de charges autres que légales
nature environnementale relativement au Bien et il n'existe pas
point d’étre entreprises ou en cours, qui puissent grever
environnementales.

SOMIKA Sprl n'a pas connaissance de faits ou de circonst:
environnementales concernant le Bien qui puissent aboutir
obligation ou responsabilité en matiére d'environnement.

9.4. Survivance des stipulations, déclarations et garanties

L'exactitude de chaque stipulation, déclaration ct garantie, ainsi que l’engagement de les

al ~ 20
respecter constituent pour chacune des Parties une condition déterminante pour la signature
de la présente Convention de JV.

ou en partie, a une de ces stipulations, déclarations et
de laquelle ta stipulation, la déclaration, ou la garantie
ticle, pour autant que KIMIN Spri, continue d'exister.

Jl ne peut étre
garanties que par.
est faite comme stipt

‘
in ne et 4 indemniser l'autre Partie de tout dommage

‘und&glipulation, déclaration ou garantie quelconque faite par
ention de JV.

Chaque Partie -s'enga;

résultant de toute viQ)

elle contenue dans fa presented
Not

ARTI -_ MISE EN (UVRE DES DISPOSITIONS CONCERNANT_ LES
ASSOCIES

10.1. Effets de la présente Convention de JV

Chaque Partie votera ou fera en sorte que ses représentants votent de fagon 4 donner plein et
entier effet aux dispositions de la présente Convention de JV, et s'engage a participer 4 la
création de KIMIN Spr conformément aux Statuts.

10.2. Contradiction

En cas de contradiction entre les dispositions de la présente Convention de JV et les Statuts
de KIMIN Sprl, les dispositions de la présente Convention de JV s'appliqueront dans toute la
mesure permise par la loi. Chaque Partie s‘engage 4 voter ou 4 faire en sorte que ses
représentants votent les modifications des Statuts de KIMIN Spr! nécessaires pour éliminer

la contradiction en faveur des dispositions de la présente Convention de JV.
10.3. Associés Successifs liés

Toute Personne qui deviendra Associé de KIMIN Sprl sera liée par les dispositions de la
présente Convention de JV et devra marquer son accord sur les termes de celle-ci en
remettant aux Parties un document écrit dans lequel elle déclare sa volonté d'étre liée par les
conditions de la présente Convention de JV et y indiquer une adresse ou les notifications ov
communications prévues dans la présente Convention de JV pourront lui étre faites.

Chaque Partie stipule et accepte qu'aprés qu'un tiers ait marqué son accord sur les conditions
de la présente Convention de JV, chacune d'elles sera liée 4 l'égard de chacun de ces tiers; et
que, de la méme fagon, chacun de ces tiers sera lié 4 l'égard de chacune des Parties.

10.4. Parts Sociales

Les dispositions de la présente Convention de JV relatives aux Parts Sociales s'appliqueront
mutatis mutandis 4 tous les titres ou Parts Sociales dans a Parts Sociales
pourraient étre converties, modifiées, reclassifiées, redi
subdivisées ou consolidées; également, a tous les titre:
auxquels les associés de KIMIN Sprl auront droit a titre

payable en Parts Sociales ou en litres. 4

t

L / & ”
12.1. L'Assemblée Générale Annuelle se tient dans les trois (3) mois suivant la cléture de
chaque Exercice Social, au siége social ou 4 I'endroit désigné dans la convocation en
vue d'entendre les rapports sur la gestion de KIMIN Sprl présentés par le Conseil de
Gérance, d'examiner les comptes annuels de KIMIN Sprl, d'entendre le rapport du
collége des Commissaires aux comptes sur la gestion et sur les comptes annuels
examinés en vue de statuer sur ces documents et de donner, par vote séparé, décharge
de leurs missions au Conseil de Gérance et aux Commissaires aux comptes, d'élire des
nouveaux Gérants ou de nouveaux Commissaires aux comptes ou de reconduire le
mandat des Commissaires aux comptes et, enfin, en vue de statuer sur tout autre point
qui aura été inscrit 4 son ordre du jour.

12.2. Tous les cing (5) ans, l'Assemblée Générale inscrira 4 son ordre du jour l'examen de
Yopportunité de poursuivre les activités lies 4 l'objet social ou de modifier l'objet
social de KIMIN Sprl ou encore de mettre fin 4 KIMIN Sori. Les décisions seront
prises conformément aux modalités de vote définies dans la présente Convention de
JV et Jes Statuts.

ARTICLE 13: ASSEMBLEE GENERALE EXTRAORDINAIRE

13.1. L'Assemblée Générale Extraordinaire peut étre convoquée 4 tout moment, autant de
fois que l'intérét de KIMIN Spr! exige. Elle doit l’étre, dans les quinze (15) Jours mais
avec un avis d’au moins sept (7) Jours, a la demande de tout Associé représentant au
moins un cinquiéme du Capital social ou a la demande du Président ou du Vice-
Président ou de deux Membres ou des Commissaires aux comptes, chaque fois que
V'intérét de KIMIN Sprl I'exige. Les Assemblées Générales Extraordinaires se tiennent
aux date, lieu et heure indiqués dans la convocation.

13.2. Une Assemblée Générale Budgétaire se tiendra obligatoirement entre le ler septembre
et le 31 décembre de chaque exercice en vue d'examiner et d’approuver le projet de
budget de !'exercice suivant de KIMIN Sprl présenté par le Conseil de-Geérance.

‘ONVOCATIONS ET ORDRE_ DU_JOUR /O

G LE

wa of
14.1. L'Assemblée Générale, tant Annuelle qu'Extraordinaire, se bait su
Président du Conseil de Gérance ou, en son absence, par les petbga ry
l'Article 13.1 de la présente Convention de JV. my

22

Al &
14.2. Les convocations aux réunions de l'Assemblée Générale sont faites par lettre, téléfax ou
messagerie électronique. Les convocations sont adressées aux Associés au moins vingt
(20) Jours 4 Tavaneg. Elles doivent contenir l'ordre du j jour, indiquer la date, le Hew et

Tout propri¢tai hp Part a aire représenter 4 l'Assemblée Générale par un fondé de
pouvoir spécial. Le riétaires, les usufruitiers et nus propriétaires doivent
respectivement se faire représenter par une seule et méme Personne.

RTI i U DE L'ASSEMBLEE GENERALE

Toute Assemblée Générale est présidée par le Président du Conseil de Gérance ou, a défaut,
par le Vice-Président, ou, a défaut de ce dernier, par un Membre a ce désigné par la majorité
des Membres. Le Président désigne le secrétaire. L'Assemblée choisit parmi ses membres un
ou plusieurs scrutateurs.

Tq SIEGE ET DE DECISION

17.1. L'Assembiée statue valablement, si le nombre de Parts Sociales représentées constitue
plus de la moitié du Capital social et si chaque Partie est présente ou représentée. Ses
décisions sont prises a la simple majorité des voix. Chaque part donne droit 4 une
voix.

17.2. Au cas ol ce quorum n'est pas atteint, une nouvelle convocation est adressée, dans les
sept (7) Jours de la premiére réunion, aux Associés avec le méme ordre du jour par la
personne qui présidait 1a séance, 4 une date et heure 4 fixer par elle. Un délai d'au
moins vingt (20) Jours devra séparer la tenue de la premiére réunion et la date
proposée pour la seconde réunion. Lors de cette seconde réunion, chaque Partie devra
étre présente ou représentée.

Toutefois, lorsqu'il s'agit de délibérer sur l'approbation de I'Etude de Faisabilité
Bancable, une modification aux Statuts, la dissolution anticipée de KIMIN Sprl.
Yaugmentation ou la réduction du Capital Social, la fusion avec d'autres sociétés, la
création de filiales a l'étranger, une résolution ne sera prise que si elle réunit les trois
quarts des voix qui prennent part au vote.

17.3. Si ta décision concerne une modification de l'objet s la majorité

requise est portée aux quatre cinqui¢mes des voix pré:

Jy & 23
TITRE JX: GESTION DE KIMIN Sprl

ARTICLE 18 GEO N_ DE KIMIN Sprl
B v

Or ind age . .
La gesti maze pri, hotamment la composition, les pouvoirs et le fonctionnement de

MEMBRES DU CONSEIL DE GERAN'

19.1. KIMIN Sprl est gérée par un Conseil de Gérance composé de huit (8) Membres: cing
(5) Membres seront nommés par l'Assemblée Générale parmi les candidats présentés
par SOMIKA Sprl et trois (3) Membres seront nommés parmi les candidats présentés
par GECAMINES.

19.2. Les Membres du Conseil de Gérance sont désignés par l'Assemblée Générale. Qu'ils
soient Associés ou non, ils sont désignés pour une durée indéterminée et exerceront
leurs fonctions jusqu'a la désignation de leurs successeurs.

19.3. En cas de vacance d'une place d'un Membre du Conseil de Gérance, par suite de décés,
démission ou autre cause, les membres restants du Conseil de Gérance, représentant
l'Associé du membre concerné, peuvent pourvoir provisoirement a son remplacement
jusqu’a la prochaine Assemblée Générale, qui procédera a la désignation d'un nouveau
Membre.

ARTICLE 20 : FONCTIONS SEI E.

20.1. Le Conseil de Gérance est investi des pouvoirs les plus étendus pour poser tous les
actes d'administration et de disposition qui intéressent KIMIN Spri. Il a dans sa
compétence tous les actes qui ne sont pas réservés expressément par la loi ou les
Statuts 4 l'Assemblée Générale: gestion financiére, contrats relatifs au personnel,
ventes et achats, établissement de si¢ges administratifs, agences et succursales.

20.2. Tous actes engageant KIMIN Sprl, tous pouvoirs et procurations, notamment les actes
relatifs a l’exécution des résolutions du Conseil de Gérance, auxquels un fonctionnaire
public ou un officier ministériel préte son concours, spécialement les
d'achat ou d’échange d'immeubles, les mainlevées avec ou si
paiement, seront valables a la condition qu'ils soient signés
Personne(s) agissant en vertu d'une procuration donnée expressé:
Gérance.

20.3. L'ouverture a I'étranger de bureaux de représentation, agences et
KIMIN Sprl pourra étre décidée par le Conseil de Gérance a la mfajgrite des
quarts sans que cependant les bureaux, agences et succursales ainsi ouvel
se soustraire de la direction et du contréle du siége social.

(oe)

24
ARTICLE 21: BUREAU DU CONSEIL DE GERANCE

21.1. Le Conseil de Gérance élit parmi ses membres un Président proposé par SOMIKA |/
ée-Président proposé par GECAMINES.

he jsit un secrétaire parmi ses autres membres. II peut, néanmoins,

atte choisi parmi le personnel de KIMIN Spri ou 4 I'extérieur de

%
s

22.1. 2

membres Nlommés par lui et qui comprendra un Directeur Général et un Directeur

Général Adjoint, le Directeur en charge de la production, le Directeur en charge des

finances, du budget et de 1a comptabilité, le Directeur en charge des

approvisionnements, le Directeur en charge des ventes et le Directeur en charge des
ressources humaines.

En tout état de cause, les Parties conviennent que pour la période débutant avec la

signature de la présente Convention de JV jusqu’a ia Production Commerciales, le

Comité de Direction sera composé de cing (5) membres, dont trois incluant le

Directeur Général seront nommés par SOMIKA Sprl et deux personnes, incluant le

Directeur Général Adjoint, nommées par Gécamines.

22.2. Le Directeur Général, le Directeur en charge de la production, le Directeur en charge
des finances, budget et comptabilité, le Directeur en charge des Approvisionnements
et le Directeur en charge des ventes seront nommés par le Conseil de Gérance parmi
les candidats proposés par SOMIKA Sprl. Le Directeur Général Adjoint et le
Directeur en charge des ressources humaines seront nommés par le Conseil de
Gérance, sur proposition de GECAMINES.

22.3. Le Conseil! de Gérance détermine fes pouvoirs, les attributions, les appointements ou
indemnités des membres du Comité de Direction. Il peut révoquer en tout temps la
décision qu'il a prise a cet égard.

ARTICLE 23 - MODALITES DES REUNIONS DU CONSEIL DE G ERANCE

23.1. Convocation
Le Conseil de Gérance se réunit, sur convocation et sous la présidence de son Président,
ou en cas d'empéchement de celui-ci, du Vice Président, ou a leur défaut, de tout
Membre désigné par au moins quatre autres Membres, ou 4 défaut, par les
Commissaires aux comptes. a

Les convocations aux réunions du Conseil de Gérance sont fj
messagerie électronique. Elles doivent contenir l'ordre du j
et l'heure de la réunion. Tous documents relevant de l'ordrd id jot
examinés par le Conseil de Gérance doivent étre joints a la Ay

PS

Les frais exposés par les Membres pour participer aux réunio!
sont supportés ou remboursés par KIMIN Sprl.

NLS & °
23.2.

23.3.

23.4.

23.5.

Tenue des réunions

ordi paizes du Conseil de Gérance doivent se tenir au moins deux fois par
Qn sera tenue avant Ja fin du mois de mars et sera consacrée a
tanciers de KIMIN Sprl pour l'exercice précédent; la deuxiéme
ois de.septembre mais avant la fin du mois de décembre et sera
orl budget de l'exercice suivant.

> en outre, éire convoque, en réunion extraordinaire, chaque
Spr l'exige ou chaque fois que deux Membres, au moins, le

demandent*=

Les réunions se tiennent aux date, lieu et heure indiqués dans les convocations qui
doivent prévoir un préavis de quinze (15) Jours ou, 4 défaut, d’au moins 7 Jours..

Les membres du Conseil de Gérance peuvent participer aux réunions du Conseil de
Gérance par téléconférence et peuvent exprimer leurs opinions et leurs votes de la
méme maniére.

Procuration |

Tout Membre empéché ou absent peut, par simple lettre, téléfax ou messagerie
électronique, donner pouvoir 4 l'un de ses collégues, du méme Associé que lui ou a une
tierce Personne de son choix, de le représenter 4 une séance du Conseil et d'y voter en
ses lieu et place. Le mandant sera, dans ce cas, au point de vue du vote, réputé présent.
Un délégué peut aussi représenter plus d'un Membre.
Quorum

Le Conseil de Gérance ne peut délibérer et statuer valablement que si la moitié au moins
de ses membres est présente ou représentée et si chaque Partie est représentée. Au cas
ot ce quorum n’est pas atteint, une nouvelle convocation est adressée, dans les sept (7)
Jours de la premiére réunion, aux Membres avec le méme ordre du jour par la personne
qui présidait la séance, a une date et heure a fixer par eile. Un délai d’au moins quinze
(15) Jours devra séparer la tenue de la premiére réunion et la date proposée pour la
seconde réunion. Lors de cette seconde réunion, au moins un Membre élu par chacune
des deux Parties doit étre présent ou représenté. A défaut du quorum, les points a l’ ordre
du jour seront portés devant |’Assemblée Générale.

Délibérations et Décisions

Toute décision du Conseil est prise 4 la simple majorité des membres présents ou
représentés.

Toutefois, le Conseil de Gérance devra statuer aux troi;
représentés pour : ‘
l'approbation des études de faisabilité ultérieures de ‘dgve (g R
la conclusion des contrats a des conditions autres quéYes Goa

Yautorisation préalable des conventions conclues Syre
i ae
Ap - Me

Ly to, : —_
Membres du Conseil de Gérance ou I’un de ses Associés (Conventions avec des
Associ€: uu des Sociétés Affili¢es).

23.6.
Les délibérations du Conseil de Gérance sont constatées par des procés-verbaux signés
par les Membres présents ou représentant d'autres Membres 4 la réunion du Conseil.
Ces procés-verbaux sont consignés dans un registre spécial. Les délégations ainsi que
les avis et votes donnés par écrit, par fax ou autrement y sont annexés.

Les copies ou extraits de ces procés-verbaux a produire en justice ou ailleurs sont
signés par le Président ou, 4 défaut, par un membre du Conseil a ce délégué.

vy

ARTICLE 24 : RESPONSABILITE DES MEMBRES DU CONSEIL DE GERANCE _

Les Membres ne contractent aucune obligation personnelle relative aux engagements de
KIMIN Spr, mais ils sont responsables de l'exécution de leur mandat et des fautes commises
dans leur gestion, conformément 4 la loi.

ARTICLE 25 : INDEMNITES DES MEMBRES DU CONSEIE DE G N

L'Assemblée Générale peut allouer aux Membres du Conseil de Gérance, une indemnité fixe a
porter au compte des frais généraux. Le Conseil de Gérance est autorisé également a accorder
aux Membres chargés de fonctions ou missions spéciales, des indemnités a prélever sur les
frais généraux.

ARTICLE 26 : PROGRAMME ET BUDGET

Sauf s'il est stipulé autrement dans la présente Convention de JV, les Opérations seront
conduites et les Dépenses seront exposées en se conformant exclusivement aux Programme et
Budget approuvés par l'Assemblée Générale des Associés suivant les modalités définies dans
les Statuts et dans la présente Convention de JV.

(a). Présentation des Programme et Budget

Un projet de Programme et un projet de Budget seront rédigés par le Comité de Direction de
KIMIN Sprl pour approbation par I'Assemblée Générale des Associés, aprés consultation du
Conseil de Gérance pour toute période que le Comité de Direction jugera raisonnable.

projet de Budget pour la période suivante et les soumett
Gérance, avant leur approbation par l'Assemblée Générale d

JL (o .
Statuts de KIMIN-Sprl

Budget adoptés pourront étre revus et adaptés, sans égard a leur

, au cours d'une réunion du Conseil de Gérance a condition que
ME-fas un écart de plus de 10 % des Budget et Programme approuvés par

Assemblée Gén Tale des Associés.

(c). Approbation du Programme et du Budget par les Associés

Dans les quinze (15) Jours de l'adoption par le Conseil de Gérance du Programme et du

Budget, avec ou sans modification, le Conseil de Gérance transmettra par écrit, a chaque

Associé lesdits Programme et Budget pour approbation par l'Assemblée Générale des

Associés.

(d). Tout Budget pourra inclure un budget de contingence d’au plus 10% du montant total

des autres Dépenses.

(e). Modifications de Programme et de Budget

Le Directeur Général sollicitera l'approbation préalable du Conseil de Gérance pour tout écart

significatif (plus de 10 %) par rapport 4 un Programme ou a4 un Budget adoptés.

La modification introduite devra étre justifiée ultérieurement lors de la réunion suivante de

l'Assemblée Générale des Associés. Un tel écart pourra étre approuvé par un vote des trois

quarts des Membres du Conseil de Gérance.

ARTICLE 27 : ACTIONS JUDICIAIRES

Les actions judiciaires, comme défendeur ou demandeur, ainsi que tous désistements faits au
nom ou a I'encontre de KIMIN Sprl sont suivis et diligentés par le Conseil de Gérance en la
personne du Président du Conseil de Gérance; en cas d'empéchement du Président, cette
mission sera assurée par son Vice-Président, ou 4 défaut par tout autre Membre 4 ce
expressément délégué.

ARTICLE 28: INDEMNISATION

Sans préjudice des dispositions légales applicables, KIMIN Sprl indemnisera tout membre du
Conseil de Gérance ou du Comité de Direction ou fondé de pouvoirs, ainsi que ses héritiers et
représentants Iégaux pour toutes Obligations contractées ou Dépenses effectuées
raisonnablement pour le compte de KIMIN Spr! en raison de toute action ou procédure civile,
4 condition que I'action ait été effectuée honnétement et de bonne foi dans le meilleur intérét
de KIMIN Sprl.

28 %

/l4 (ev Ars
comptes,
Comp

aris ct révoqués par l'Assemblée Générale des Associés, 4 raison d'un
: AR e6 tes proposé par chaque Partie et pour un mandat de deux ans,

29.2.

le toute Ja documentation (correspondance, procés-verbaux,
itures) de KIMIN Spri quiils estiment utile pour l'exécution de

29.3, Les Commissaires aux comptes doivent soumettre individuellement ou collectivement
Assemblée Générale, et circonstanciellement au Conseil de Gérance ou au Comité de
Direction, lorsque ces organes leur ont requis des travaux spécifiques, le résultat de
leurs travaux, accompagnés des recommandations qu'ils auront estimées utiles pour le
redressement des anomalies constatées ou pour l'amélioration du contrdle interne et/ou
des performances de KIMIN Sprl.

29.4. Les Commissaires aux comptes ont le droit de se faire assister par un cabinet d'audit ou
d'experts de leur choix.

29.5. Les dispositions relatives a la responsabilité des Membres du Conseil de Gérance
s'appliquent mutatis mutandis aux Commissaires aux comptes.

TITRE X : LE PERSONNEL D. N Spr

ARTICLE 30 : GENERALITES

Les Parties s'accordent a titre de principe que les employés constituant la force de travail, les
cadres et le personnel de soutien seront recrutés 4 compétence égale, en priorité, parmi le
personnel de GECAMINES et de SOMIKA Sprl.

ARTICLE 31: RESPONSABILITES DE _KIMIN Sprit ENVERS LE PERSONNEL
GECAMINES

KIMIN Sprl ne sera contractuellement responsable du paiement des salaires du personnel
provenant de GECAMINES et SOMIKA Sprl qu'aprés les avoir engagés. Tous les salaires,
rémunérations, avantages sociaux et autres obligations vis-a-vis de ce personnel, obtenus
auprés de GECAMINES et SOMIKA Sprl, resteront de la seule responsabilité de ces
dernigres, en ce compris sans limitation, les obligations relatives aux pensions, aux soins
médicaux et toute autre obligation antérieure a la date d'engagement par KIMIN Sprl.

ARTICLE 32 : SALAIRES ET AVANTAGES SOCIAUX

KIMIN Sprl versera & son personnel un salaire approprié et [ui fournira un programme
diavantages sociaux conformément au Code du Travail de 1a RDC. En outre, toutes les autres

Sprl, resteront de sa responsabilité exclusive.

JU @

29

x0 Oe oS
JU @e - “Scans

IN PERSONNEL

ons du Code du travail de la RDC, KIMIN Sprl est libre de
licencier les travailleurs conformément aux réglementations

SOMIKA Sprl s'engage a ce que KIMIN Sprl mette en oeuvre une politique de transfert de
technologies, relativement a l'extraction miniére, au traitement métallurgique et aux
techniques modernes de management.

SOMIKA Spri s'engage 4 ce que KIMIN Spri fournisse 4 ses employés, la formation
nécessaire pour exécuter leur travail de fagon compétente, et leur donne !'opportunité
d'apprendre de nouvelles techniques qui leur permettront de progresser dans le futur vers des
postes plus complexes et plus exigeants. Cette politique a pour objectif d’encourager les
employés a faire preuve d'initiative et 4 assumer des responsabilités afin d'atteindre le
maximum de leur potentiel.

GECAMINES s'engage 4 faciliter l'action de SOMIKA Spri du transfert de technologies et de
la formation du personnel de KIMIN Sprl.

ARTI 35 : REMUNERATION DES PARTIES

35.1. Pour GECAMINES
(a). Le paiement d'un pas de porte
- Au titre de droit d'accés au business, SOMIKA Sprl paiera, en régularisation, 4
GECAMINES un supplément de pas de porte de 1.800.000 (un million huit cent mille)
US$, non remboursables, en plus du montant initial, déjd payé, de 1.200.000 (un
million deux cent mille) US$, non remboursables également.
- SOMIKA Sprl payera comme suit le nouveau solde du pas de porte de 1.800.000 (un
million huit cent mille) USS :
- 500 000 (cing cent mille) US$ dans les trois mois de la Date d’Entrée en
Vigueur de la présente Convention de JV ;
- 650 000 (six cent cinquante mille) US$, a la date de la premiére Production
Commerciale ;
- 650 000 (six cent cinquante mille) US$, a la date anniversaire de la premiére
Production Commerciale.

SOMIKA Spr! paiera, en outre, un forfait de six cent mille dollars américains (600.000)
pour les réserves géologiques complémentaires aux 325.728 tCu et 20.500 tCo. Ce pas de
porte complémentaire sera payé en trois tranches de deux, ilje (200.000) US$
chacune jumelées au paiement des tranches ci-dessus. 4%
AS gz:

(b).le paiement des Royalties.

En compensation de la consommation du gisement bole nee, paiera a
GECAMINES 2,5 % du Chiffre d'Affaires Brut sous forme de royalties.

Les palements dus a GECAMINES au titre des Toyalties, feront l'objet d'une

Sous réserve quill existe des fonds de réserves suffisants pour pourvoir au fonds de
roulement nécessaire a I'exploitation de KIMIN Sprl, les bénéfices nets d'impéts seront
affectés, a raison de 70%, au remboursement des capitaux empruntés (incluant les
Avances d’Associés) et, de 30 %, 4 la rétribution des partenaires, au prorata de leurs
participations dans ie Capital Social de KIMIN Sprl.

A la fin de la période de remboursement des capitaux empruntés (incluant les Avances
d’Associés) et de leurs intéréts, les bénéfices nets d'impéts seront distribués aux partenaires au
prorata de leurs participations dans KIMI Spri.

35.2. Avances sur distribution des bénéfices

Chaque Associé recevra trimestriellement, 4 titre d'avances sur les distributions annuelles des
bénéfices, un montant égal a4 sa part dans les bénéfices estimés de KIMIN Sprl (sous
déduction d'une réserve adéquate pour le service de Ja dette et pour le fonds de roulement)
afférents au trimestre concerné.

Ces avances, comme les distributions, seront payées en dollars US sur ie compte en RDC ou a
l'étranger indiqué par chaque Associé. Les avances trimestriclles seront compensées
annuellement avec les dividendes 4 recevoir par chaque Associé de KIMIN Sprl a la fin de
l'Exercice Social. Si les avances trimestrielles payées aux Associés excédent le montant des
dividendes annuels projetés auxquels ils ont droit, le montant payé en trop 4 chaque Associé
de KIMIN Sprl sera considérée comme un prét, lequel prét devra immédiatement étre
remboursé 4 la date oi ce paiement en trop est constaté.

35.3. Distribution en Nature

L'Assemblée Générale des Associés peut décider, a l'unanimité, de distribuer tout ou partie
des dividendes en nature, sous forme de Produits, selon des modalités qu'elle décidera
également a l'unanimité.

TITR! A ILITE DES PARTS

ARTICLE 36: VENTE ET CESSION DES PARTS

@ OF Lugs
Sauf disposition expresse contraire, aucun Associ 3
présente Convention de JV, transférer aucune des,
quill acquerrait postérieurement, sauf moyennant|le, deve
KIMIN Sprl et de la présente Convention de JV. \

t Vexécution de la
st propriétaire, ou
ms des Statuts de

31 3
/ mt
36.1. Principes généraux

Toute cession
tegistre des XG

ignée par le cédant et le cessionnaire ou par leurs fondés de

pouvoirs, ‘¢ autorisée par la loi.

36.2.

Toute Parti&peny poder’ it une, plusieurs ou la totalité des ses Parts Sociales a i'autre
Partie ou a , étant entendu que, pour les Sociétés Affiliées, {i} les Parts

6 $f cédant si le cessionnaire cesse d'étre une Société Affiliée et que
ii) !'acte ou la convention de cession devra prévoir expressément cette rétrocession.
P P

Toute cession libre doit étre notifiée au Conseil de Gérance huit (8) Jours avant le jour de ja
cession effective. Cette notification doit étre accompagnée d'un document prouvant la qualité
de Société Affiliée du cessionnaire, d'un document confirmant l'adhésion du cessionnaire a la
présente Convention de JV ainsi que son engagement de rétrocession au cas oi il cesserait
d'étre une Société Affiliée,

36.3. Incessibilité temporaire

Sans préjudice des dispositions concernant la cession libre, les Parties conviennent qu'en
raison de Timportance du Projet qu'elles entendent développer au sein de KIMIN Sprl, les
Parts Sociales détenues respectivement par GECAMINES et SOMIKA Sprl dans le Capital
social de KIMIN Spr! seront incessibles pendant Ja période allant de I'entrée en vigueur de la
présente Convention de JV 4 la Date de Production Commerciale, conformément a I'Etude de
Faisabilité Bancable approuvée par les Parties.

36.4. Cessions de Parts Sociales par les Associés ct Droit de Préemption

Sans préjudice des dispositions de la section ci-dessus, les cessions de Parts Sociales
s'effectueront comme suit :

Droit de faire une offre

Si une Partie décide de vendre toutes ou partie de ses Parts Sociales, cette Partie (le Vendeur)
notifiera 4 l'autre Partie (I'Acheteur), son intention de vendre et lui offrira la possibilité de
faire une offre pour de telles Parts Sociales. La période pendant laquelle l'autre Partie aura la
possibilité de faire une offre, sera fixée par le Vendeur, mais cette période ne peut étre
inférieure 4 30 jours calendrier.

Le Vendeur n'a pas l'obligation d'offrir 4 l'autre Partie, la possibilité de faire une offre, en cas

de transfert de toutes ou partie de ses Parts Sociales 4 une Société Affiliée ou en cas d'un
nantissement de toutes ou partie de ses Parts Sociales en relation avec le financement des

Opérations.

Le Vendeur aura, par contre, l'obligation d'offrir 4 l'autre Partie ibilité de faire une offre
en cas de fusion, consolidation, unification ou réorgani fon fa ur impliquant un

nantissement de Parts Sociales.

36.5, Offre d'un Tiers et Droit de Préemption.

Sauf dans le cas de l'article 36.2., un tiers peut faire l'offre d'acheter des Parts Sociales auprés
d'un Associé.

Associé. Celui-cidispose d se dn le préemption sur toutes les Parts Sociales susceptibles
diétre cédées. SWoTA®
La répartition de ces Parts Sociales se fera normalement d'une maniére proportionnelle au
nombre des Parts Sociales détenues initialement par chacun des Associés, sauf arrangement
libre entre eux.

Ce droit de préemption est 4 exercer dans un délai de trente (30) jours 4 compter de la date de
la notification de l'offre par I'Associé sollicité.

Si dans le délai précité, l'autre Associé n'a pas accepté ou n‘accepte que partiellement l'offre
du cédant, cette offre d'exercer le droit de préemption est présumée refusée soit dans son
ensemble soit pour la partie non rachetée par l'autre Associé. Le cédant pourra accepter I'offre
du tiers et conclure la cession avec |'offrant pour la partie des Parts Sociales non rachetée par
l'autre Associé. Dans ce cas, les Associés dans KIMIN Spri prendront toutes les mesures et
accompliront toutes les formalités nécessaires pour que le tiers soit enregistré dans les livres
de KIMIN Sprl en qualité d'Associé dans KIMIN Sprl.

36.6. Modalités d’exécution d'une cession de Parts Sociales entre Associés

Sauf si d’autres conditions d’exécution de la vente des Parts Sociales sont convenues entre
Associés, les termes et conditions d’exécution de cette vente seront les suivants :

(a). Prix de vente

Le prix de vente sera payable intégralement par chéque certifié 4 la date d’exécution de
Vopération en échange de la cession des Parts Sociales vendues, quittes et libres de toutes
charges.

(b). Exécution de la vente

La vente sera exécutée 4 10 heures du matin, au siége social de KIMIN Sprl, le 40°" Jour
suivant l'acceptation par l'autre Associé de l'offre contenue dans l'offre du cédant.

(c). Démission des représentants du cédant au Conseil de Gérance

A la date de I'exécution, le cédant provoquera, s'il a cédé l'ensemble des Parts Sociales, la
démission de ses représentants du conseil de gérance. Le cessionnaire sera subrogé dans tous
les droits et obligations du cédant.

33

ce

36.7. Gage de Parts Sociales
Un Associé (le « Débiteur gagiste ») peut gager ou grever, de toute autre facon, toutes ou
partie de ses Parts Sociales au profit de toute personne (le « Créancier gagiste ») si ce gage ou
cet autre engagement prévoit expressement qu'il est subordonné a la présente Convention de
JV et aux droits que l'autre la présente Convention de JV et si, en cas de
défaillance du Débiteur g; gagiste convient avec ce dernier (le Débiteur
gagiste) de céder, sans réstq

a l'autre Associé ou a toutd Hetsdgl ond qui pourrait ultérieurement étre habilitée a
acquérir ces Parts Sociale? m@j
dont ces Parts Sociales garantiss

Dés 4 présent, le Débiteur gagiste Wore!
36.8. Conditions de la cession

En tant que condition nécessaire pour que le Vendeur soit libre de toute Obligation aux termes
de la présente Convention de JV, la cession de Parts Sociales d'une Partie 4 un tiers est
soumise (i) a l'engagement écrit du cessionnaire d'étre tenu par tous les termes, conditions et
engagements de la présente Convention de JV et (ii) au paiement des droits dus a I'Etat.

ARTICLE 37 _: DROIT APPLICABLE ET REGLEMENT DES _LITIGES QU
DIFFERENDS

37.1. La présente Convention de JV sera régie et interprétée conformément aux lois de la
RDC.

37.2. En cas de litige ou de différend entre Parties né de la présente Convention de JV ou en
relation avec celle-ci ou ayant trait 4 la violation de celle-ci, la Partie concernée
s'engage, avant d’instituer toute procédure arbitrale, et sauf urgence, 4 rencontrer son
Partenaire pour tenter de parvenir a un réglement a l'amiable.

A cet effet, le Président de la Partie concernée (ou ses délégués) rencontrera l'autre
Partie dans les 15 (quinze) Jours de I'invitation a une telle rencontre adressée par une
lettre recommandée par la Partie la plus diligente 4 l'autre Partie concernée. Si cette
réunion n'a pas lieu dans ce délai ou si le litige ou différend ne fait pas l'objet d'un
réglement écrit par toutes les Parties concernées dans les 15 (quinze) Jours de la
téunion, toute Partie peut soumettre le différend 4 f'arbitrage conformément aux
dispositions du paragraphe suivant.

A défaut d'une solution aprés tentative de réglement a l'amiable conformément au
paragraphe précédent, chaque Partie concernée par le différend, litige ou demande en
question aura le droit de le soumettre a la cour d'arbitrage de la Chambre de Commerce
International de Paris pour un réglement définitif confarmément aux régles d'arbitrage

de ladite Institution en statuant conformément au droit con -
sera 4 Genéve en SUISSE. La langue de !arbitrage ser: frie .
anglais, si nécessaire. /
\ ey oe
34 \ \ ;
@ \

ARTICLE 38 ; F E MAJEURE

38.1.

38.2.

38.3.

38.4,

38.5.

N~=- oO 35

{telle que définie ci-aprés), la Partie affectée ou susceptible
jeure (la « Partic Affectée ») le notifiera a l'autre Partie
mstances de Force Majeure, dans les quatorze (14)

En cas de Force Maj
détre affectée parceleB
par écrit, en Kal dégriva

Jours de Ja Ssatvéd jt ESahbment de Force Majeure. Les Parties se concerteront
pour tenter den hi i nces,
Dans les quator’é cette premiére notification, puis, dans le cas ot

lure, chaque mois, la Partie Affectée devra adresser 4
tons complémentaires contenant une description de
Vévénement de Force Majeure, de ses conséquences sur I’exécution de ses Obligations
au titre de la présente Convention de JV et une évaluation prévisionnelle de sa durée.
Liautre Partie disposera d'un délai de trente (30) Jours 4 compter de la réception de
chaque notification pour en contester le contenu par une notification de différend (la
« Notification de Différend »), faute de quoi, la notification sera considérée comme
acceptée.

En cas d'envoi d'une Notification de Différend, les Parties s'efforceront de régler 4
l'amiable le différend dans le cadre de discussions qui devront se tenir dans les quinze
(15) Jours de la réception par la Partie destinataire d'une Notification de Différend, et
pendant une période qui ne pourra excéder trente (30) Jours 4 compter de la réception
par cette Partie de cette Notification de Différend, sauf accord des Parties sur une
période différente (la « Période de Réglement Amiable »).

Dans I'hypothése ott les Parties ne parviendraient pas 4 régler 4 l'amiable au terme de la
Période de Réglement Amiable leur différend quant 4 |'existence, la durée ou les effets
d'un événement de Force Majeure, ce différend sera tranche par arbitrage conformément
4 l'Article 37 de la présente Convention de JV. La sentence du tribunal arbitral sera
définitive et exécutoire, les Parties renoncant irrévocablement par les présentes 4
interjeter appel de la sentence arbitrale.

Aux fins de la présente Convention de JV, I'expression Force Majeure (« Force
Majeure ») signifie tout événement insurmontable et hors du contréle de la Partie
Affectée, y compris, sans que cette énumération soit limitative, toute gréve, lock-out ou
autres conflits sociaux, insurrection, émeute, acte de violence publique, acte de
terrorisme, pillage, rébellion, révolte, révolution, guerre (déclarée ou non), guerre civile,
sabotage, blocus, embargo, coup d'état, toute catastrophe naturelle, épidémie, cyclone,
glissement de terrain, foudre, tempéte, inondation, tremblement de terre ou conditions
météorologiques exceptionnelles, tout incendie ou explosion, pourvu que la Partie
Affectée ait pris toutes les précautions raisonnables, les soins appropriés et les mesures
altematives afin d'éviter Je retard ou la non-exécution, totale ou partielle, des
Obligations stipulées dans la présente Convention de JV.

L'interprétation du terme de Force Majeure sera conforme aux principes et usages du
droit international et du droit congolais, et tout litige rel
conséquences de Force Majeure sera réghé conformément,
Convention de JV.

38.6.

38.7.

38.8.

38.9.

Dés qu'un cas de Force Majeure survient, l'exécution des obligations de !a Partie
Affectée sera suspendue pendant la durée de la Force Majeure et pour une période
supplémentaire po la Partie Affectée, agissant avec toute la diligence
requise, de rétal Au situation Me

Force Majeure.’ *
La Partie Affectée
le plus rapidement
n'implique Vobliga
qui irait 4 l'encontre

iligence raisonnablement requise pour éliminer
ent de Force Majeure, sans toutefois que cela
le ny ft a une gréve ou autre conflit social d'une maniére
fs de la Partie Affectée.

Toutes les conditions, tous les délais et toutes les dates postérieures 4 la date de
survenance du cas de Force Majeure seront adaptés pour tenir compte de la
prolongation et du retard provoqués par la Force Majeure.

Au cas ot l'exécution des Obligations d'une Partie Affectée serait suspenduc, soit
entigrement soit en partie, a cause d'un cas de Force Majeure, la présente Convention de
JV sera prorogée automatiquement pour une période équivalente 4 la durée du cas de
Force Majeure.

En cas d'incident de Force Majeure, aucune des Parties ne sera responsable de
Yempéchement ou de Ia restriction, directement ou indirectement, d'exécuter toutes ou
partie de ses Obligations découlant de la présente Convention de JV.

Au cas of le cas de Force Majeure, intervenu avant la création de KIMIN Sprl,
persisterait au-dela d'une période de cent quatre-vingts (180) Jours, la présente
Convention de JV restera en vigueur, sauf si une des Parties résilie 1a présente
Convention de JV, auquel cas chaque Partie sera libérée de l'intégralité de ses
Obligations au titre de la présente Convention de JV.

Les Parties a la présente Convention de JV se sont mises d'accord que compte tenu de
ce qui est prévu par cette Convention de JV, la promulgation d’une nouvelle loi ou la
modification de législation en RDC peuvent, en aucun cas, constituer un cas de Force
Majeure.

En tout état de cause, le présent article ne vise en aucun cas 4 priver les Parties de leurs
droits aux termes de l’article 34 de la Constitution de la République du Congo.

38.10. En cas de Force Majeure, les Parties se concerteront au moins deux fois par an pour

tenter de limiter le dommage causé par la Force Majeure et de poursuivre la réalisation
des objectifs du Projet.

ARTICLE 39 : CLAUSE D'EQUITE

39.1.

Sd @. *

Au cas ou des événements non prévus et imprévisibles par les Parties dans l'exécution
ou la mise en application des termes et conditions de la présente Convention de JV
entraineraient la rupture de I'équilibre économique ou une sivsatt le non-profitabilité
pour l'une ou l'autre des Parties, SOMIKA Spr! et G! con ont acte des
motifs et circonstances relatifs aux événements survey
Jours, aprés notification par la Partie invoquant la Ch

Les Parties se consulteront pour résoudre les difficult
Les Parties vérifieront.si-Jes-zaisons pour lesquelles la Clause d'Equité est invoquée sont
Cette Me ance et implications dans le Projet.

‘ invoqués ou sur la maniére de les résoudre, les
qinformément a l'article 37.2.

40.1. Tous avis, notifications, directives, demandes ou autres communications exigées ou
envisagées en vertu d'une clause queleonque de Ja Convention de JV, devront étre
soumis par écrit et livrées ou envoyées par télécopieur 4 GECAMINES ou a SOMIKA
Spri.

POUR GECAMINES :

LA GENERALE DES CARRIERES ET DES MINES

A l'attention de Monsieur l'Administrateur Délégué Général
419, bid Kamanyola

LUBUMBASHI

FAX: 00243 2 3 41 041

POUR SOMIKA §Sprl :

A Fattention de Monsieur CHAIT ANY A CHUG
588, Route Kipushi,

Commune Annexe LUBUMBASHI

Avec copie a:

Malik Z. Talik, chef de la direction

588, Route Kipushi,

Commune Annexe LUBUMBASHI

40.2. Toutes notifications, instructions, demandes ou autres communications seront réputée
avoir été données ou soumises le jour de leur livraison ou, dans le cas d'une télécopie, le
prochain jour ouvrable aprés accusé de réception de la transmission. Tout changement
d'adresse doit étre notifié par écrit a l'autre Partie dans es 30 (trente) Jours.

ARTICLE 41 : CONFIDENTIALITE DES INFORMATIONS

Toutes Données et informations déclarées confidentielles et fournies par une Partie a l'autre
concernant soit la présente Convention de JV, soit l'autre Partie ou le Bien, seront. traitées
comme confidentielles et ne seront pas divulguées, sans l'accord préalable et écrit de la Partie
concernée (qui ne pourra refuser son accord sans motif raisonnable), 2 & aucune personne

quelconque, 4 moins qu'une telle divulgation ne soit nécessaire une vente @ un
tiers conformément aux clauses de préemption convenues di. ntion de JV,
ne soit requise par la loi ou par toute autorité réglementaire ‘Se,

Lorsqu'une divulgation est requise par la loi ou par une autodpé rei tente une
copie de l'information dont la divulgation est requise devra ét artie dans

fly ( " i /
(a

ae:

Pour la protection particuliére des Données fournies par GECAMINES lors du lancement du
Projet, la Convention de Confidentialité signée par les Parties fait partie intégrante de ja
présente Convention de JV et en constitue l'Annexe B.

ARTICLE 42; TAXE ET IMPOTS

Les taxes et les impéts sont a charge de KIMIN Spr]. Néanmoins, les Parties s'engagent 4
assister KIMIN Sprl auprés du Gouvernement dans les démarches en vue de l’obtention de

certains avantages fiscaux et douaniers:

ARTICLE 43 : COMMISSARIAT AUX COMPTES ET AUDIT

43.1.

43.2.

43.3.

43.4,

43.5.

43.6.

43.7.

Le contréle des comptes de KIMIN Sprl et la nomination éventuelle des
Commissaires aux comptes s'opérent conformément a la Convention de JV et aux
Statuts de KIMIN Sprl.

Chaque Partie a un droit illimité de contréle et de surveillance sur toutes les
Opérations de KIMIN Spri. Chaque Partie est libre d'exécuter elle-méme lesdits
contréles et surveillance, notamment par ses auditeurs ou experts internes, ou de les
faire exécuter par un auditeur ou expert tiers.

La Partie qui se propose d'exécuter tels contrdles au cours de tel exercice devrait en
aviser l'autre Partie ainsi que la direction de KIMIN Spr! 15 (quinze) jours calendrier
avant le début des dits contrdles.

L'avis de contréle indiquera l'objet, l'étendue et le calendrier des contréles prévus.
Lautre Partie saisie d'un projet de contréle peut demander dy participer. Elle est tenue
dans ce cas d'en aviser formellement la Partie initiatrice du contréle.

La Direction de KIMIN Sprl est tenue de faciliter les missions de contrdle annoncées.
Les contréleurs auront accés 4 toutes les informations et 4 tous les documents de gestion
relatifs A leurs missions de contrdle. Ils pourront interroger les responsables de KIMIN
Sprl sur les actes de gestion et recueillir des réponses écrites.

Ala fin d'une mission de contrdle, les contréleurs soumettront leur projet de rapport 4
la Direction de KIMIN Sprl pour avis et commentaires, et le ray ‘transmis
par les contrdleurs a leurs mandants.

Les coiits de contréles exécutés unilatéralement par une
en charge par elle-méme. Par contre les coits de con
charge par KIMIN Sprl.

Co 38
ARTICLE 44 : DISPOSITIONS DIVERSES

44.1. Amendem ev}

La présente Co) it étre amendée ou modifiée que par voie d’avenant signé

par les Parties. 3

44.2. Cessio
La présente Conyéntio étre valablement cédée par une Partie a un tiers que
moyennant accor de l'autre Partie, le cessionnaire s'engageant par écrit a

respecter la présente Convefifion de JV en tous et chacun de ses termes.

Chaque Partie s'engage a ne pas s'opposer 4 une demande de cession sans raison valable.

Si l'une des Parties 4 la Convention de JV viole la présente disposition concernant la cession
de cette derniére, la cession sera inopposable a l'autre Partie et 4 KIMIN Sprl.

Les Parties conviennent toutefois qu'en raison de l'importance du Projet qu'elles entendent
développer au sein de KIMIN Sprl, la présente Convention de JV sera incessible pendant la
période définie par les dispositions de la présente Convention de JV concernant I'incessibilité
temporaire des Parts Sociales.

44.3. Portée

La présente Convention de JV bénéficiera aux Parties et a leurs successeurs et cessionnaires
autorisés respectifs et liera ceux-ci.

44.4. Disposition nulle

Toute disposition ou déclaration de la présente Convention de JV qui s'avérerait non
conforme 4 la loi sera réputée non écrite.

44.5, Renonciation

Le fait qu'une Partie 4 la présente Convention de JV s'abstient d'exiger, 4 une ou plusieurs
reprises, le respect strict d'une stipulation quelconque de la présente Convention de JV ne
pourra pas étre interprété comme une renonciation a cette stipulation. Toute renonciation par
une Partie & une stipulation quelconque de la présente Convention de JV devra étre faite de

maniére expresse et par écrit.
44.6. Intégralité de la Convention de JV

La présente Convention de JV et ses Annexes contiennent I'intégralité de l'accord des Parties
concernant son objet et remplacent tous accords antérieurs entre Parties y relatifs, notamment
le Contrat d'Amodiation ainsi que tout Avenant éventuel y relatif.

44.7, Environnement

Les activités de KIMIN Sprl s'exerceront dans le respect
internationalement reconnues comme étant de bonne prati

ironnementales

KIMIN Spr devra notamment :

. prendre des mesures adéquates, pend

Jv & . va
pour protéger Venvironnement et les infrastructures publiques utilisées au-delé de
l'usage indystrit-por al, conformément aux normes et usages internationalement
8 rf B

reconn
RDC,

- sures adéquates, les dommages qui pourraient étre
cal aux infrastructures publiques utilisées au-dela de
Tus: formal ;

- istation en vigueur concernant les déchets dangereux,
les dommage: sources naturelles et la protection de l'environnement.

44.8. Engagements complémentaires
Chaque Partie prend l'engagement, 4 tout moment, notamment aprés la Date d’Entrée
en Vigueur, sur demande d'une des Parties, de faire, de signer, de reconnaitre et de
remettre tous actes, documents et engagements complémentaires qui s'avéreraient
raisonnablement nécessaires pour une meilleure exécution de toutes les dispositions de
la présente Convention de JV.

44.9. Langue
La présente Convention de JV est rédigée en langue frangaise.
44.10. Annexes:

Annexe A : Plan du gisement de Kisanfu

Annexe B : Convention de confidentialité

ARTICLE 45 : AUTHENTIFICATION DE LA CONVENTION DE JV

Les Parties désignent le Cabinet Emery MUKENDI WAFWANA et Associés, dont le bureau
principal est établi 4 Kinshasa/Gombe, au 3642 du Boulevard du 30 juin, Futur Tower, bureau
n° |, et fe bureau secondaire au coin des avenues Munongo et Mwepu, Immeuble BCDC, 4¢
étage, dans la commune de Lubumbashi, 4 Lubumbashi, au Katanga, en personnes de Maitres
José ILUNGA KAPANDA, Jacques ZAKAYI, Jean Pierre MUYAYA, Eric MUMWENA et
Gabriel KAZADI, agissant collectivement ou individuellement, l'un a défaut des autres, aux
fins de procéder a I'authentification du présent A venant par le notaire et de l'accomplissement
des autres formalités exigées par la loi.

%
Nera Bi fgueur a la date de sa signature.

Ainsi fait 4 Luburh ps Ht | ae \ re en six exemplaires originaux, chaque
Partie en retenant deux, Ng s restants étant réservés au Notaire

pots

PAUL FORTIN ASSUMANI SEKIMONYO
Administrateur-Directeur Général Président du Conseil d'Administration

POUR SOMIKA Sprl

Curd

CHAITANYA CHUG
Gérant diment mandaté

41
feo i
‘. ACTE NOTARIE

L’an Deux mille neuf, \e.. qpgl-ah-teee-..-jour du mois de. 9 ag yen meey ceeeseeee
Par devant Nous, KASONGO KILEPA KAKONDO, Notaire de résidence 4 Lubumbashi

Maitre Eric MUMWENA, Avocat au Barreau de Lubumbashi et prestant au Cabinet Emery
Mukendi Wafwana et associés, dont les bureaux sont situés a ]’Immeuble Futur Tower, focal
n° 103, Boulevard du 30 juin n° 3642, Kinshasa - Gombe/ 4°"* Niveau, Immeuble BCDC,
coin des Avenues Munongo et Mwepu, Lubumbashi/Katanga, diment mandaté par les
signataires de I’acte dont authentification, ci — avant joint.

Lequel, aprés vérification de son identité et qualité, Nous a présenté l’acte dont les clauses
sont reprises Ci-deSSUS 3.0.00... 00006 cc ccs ce eee erect rete tener tere nreen penn rnaaeannenenterrererers
Lecture du contenu de l’acte a été faite par Nous, Notaire au comparant ;..........0...0::cccce

Aprés lecture, le comparant pré qualifié nous a déclaré que facte susdit, tel qu’il est dressé

renterme bien l"expression de la volonté de ses mandants

Le Numéro PT Aoi 5, © a ee
Mots barrés bo eteeeeeeeeen tenets teeseee oS COTO ECES SOS SESTORT SSS
Mots ajoutés FEES EERE COCO SESSOSSOOOOOSOSOOSOOOSSS SSS EOSOCOSOSECOOSOOSOSOSO‘‘S
Frais d'acte Deeeeees We BARGE I rt rence etctes

Frais d‘expédition =: 111g te 230,00 PGs vedere eee ee sea eesa sere eraeeeenn esas eneesareeienenes

Cople conforme
TOTAL FRAIS PERCUS : FC ..44§» 39@Quitance n°.

Pour expédition certifiée,
Lubumbashi, le

